 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunity Action Program of Oklahoma City andCounty, Incorporated, Employer-Petitioner, andAmerican Federation of State, County and Mu-nicipal Employees, Local 2406, AFL-CIO.Cases 16-RM-610 and 16-RC-8107August 13, 1980DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, aconsolidated hearing was held before Hearing Offi-cer Robert Fries of the National Labor RelationsBoard. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Proce-dure, Series 8, as amended, the Regional Directorfor Region 16 transferred this case to the Board fordecision. Thereafter, the Employer and the Unionfiled briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. The Employer is a nonprofit corporation orga-nized under the laws of the State of Oklahoma andis engaged in providing a variety of social serviceswithin that State. The parties have stipulated that,during the 12-month period preceding the hearingin this case, the Employer received funding inexcess of $5 million from various city, state, andFederal agencies.' During the same period, it pur-chased goods and services from suppliers located inthe State of Oklahoma who in turn purchasedgoods from suppliers located outside the State ofOklahoma.The Employer contests the Board's jurisdictionover its operations on the ground that its govern-mental funding sources exercise such substantialcontrol over its labor relations policies that itcannot effectively engage in collective bargainingwith a representative of its employees. The Unioncontends, on the other hand, that the Employer'soperations are subject to the jurisdiction of theBoard. For the reasons expressed herein, we haveI Approximitely 5I 3 Imilliin of this Ilifnding came directly Irt i theFederal (iS Cerllnienl251 NLRB No. 16determined that the Employer is subject to theBoard's jurisdiction.The Employer's annual budget is providedalmost entirely from grants from various govern-mental entities. Testimony by the Employer's ex-ecutive director and by its director of administra-tive services indicates that many of these grantscontain salary and other restrictions, and that ap-proximately 345 of the Employer's 390 employeesare paid from grants "with strings attached." How-ever, the extent and nature of the limitations foundin the Employer's grants do not, with few excep-tions discussed herein, appear on the record.2The most explicit testimony on the issue of con-trol by funding sources over the Employer's laborrelations concerns the Community Services Admin-istration (CSA). CSA is a Federal agency author-ized to distribute funds under the Economic Op-portunity Act of 1964.3The Economic Opportuni-ty Act of 1964 requires that localities receivingfunds from CSA establish a community actionagency to receive the funds and either administerthem or delegate their administration. In the Em-ployer's case, the city of Oklahoma City, Oklaho-ma, is the community action agency and the Em-ployer is the delegate.4CSA requires that the Employer conduct areawage surveys and determine its salary structure inaccordance with them. Both the wage surveys andsalary structure must be approved by CSA. Ac-cording to the Employer, CSA regulations also re-quire that salaries of certain employees be set 7percent below the prevailing wage rate for personsperforming comparable functions. CSA also re-views the Employer's personnel policies annually.However, there is no indication that CSA person-nel policy reviews have any purpose other than es-Al the time i' the hear-lng in this case, it state funding agelnc wasprohibiting the mployer rons promoting an emplolyee to a directorshipbecause of a disagreement over whether the employee needed a master'sdegree to qualify for that position. However, the record does not indicatewhether the state agency had the power to approve employees workingin other types of positions, or whether such actual control by a fundingagency il the Employer's selection prlocess is normal The record doesindicate that, ill general. the Employer controls the hiring and firing ofmost employees: 42 I SC §271, t isqI ile inasor It ()klahoril.l ity appoints one-third of the Employer'sboard ofi direcllrs ss lth the appri;al iof the ciy cuncil Alother third ofthe [niploler's board is elected bh the target area populalion, and one-third I conliposed Ilf rpresentatl es of arlious community groups OnOile i)cc.isiI tIhe ity rdtu cd the number of perslons it appointed to the-rplol er', board, :illd the Ililployer then made reductiols in the otherls, o categories lf hboard nellbers ito Inlaillitlil the one-third ratio of hoardmembers ppolinted by the city. The Emplorer's executive director testi-fied that this cmpositlmn of the board of directolrs is required by Federalstatule and the mplhyer's hlaw, HBeca Lie neither the Economic ()p-portuiliy Act of l h4 nor Ihe regulations pursuant to that act requirespa.rticlpatliorl hy a delegate if it cmmullyit action agency. we mustIasulie orl the basis of the record bhfoire us ha Ihis structure i imposedb th e Fmploer's bylaw: Se Se .SulhKI' l. xas Public Breiadtisting Coun-(l, 227 N R 15.t), 152 ( 1l77) COMMUNITY ACTION PROGRAM87tablishing certain minimum standards for benefitsand personnel procedures. The Employer is free tohire employees and set their specific salaries withinthe limits of the wage structure it has established.Variations in the wage structure are apparently ne-gotiable. Although CSA sets certain limitations onsalaries over $18,000 and, in certain cases, on thehiring of employees at salaries more than a certainamount over their prior salaries, the number of em-ployees subject to such restrictions is unclear fromthe record.The Oklahoma City city council has some au-thority to oversee the Employer's operations. Allgrant money is channeled to the Employer throughthe city council, which must review all of the Em-ployer's grant applications, and which has thepower to review the Employer's compliance withthe terms of the grants. However, the record doesnot reveal to what extent the city council's authori-ty in this area is actually exercised. The Employ-er's executive director testified that the city councilcan also cancel any delegation to the Employer ofits authority under a CSA grant, and that it re-views all of the Employer's budgets and work pro-grams, as well as its personnel manual. The recordcontains testimony of only two instances when thecity council exercised influence over the Employer;however, one instance occurred when the city del-egated certain service functions to the Employerand requested that certain employees already per-forming them be placed on the Employer's payrollat their existing salaries.5The other instance oc-curred when the city "prevailed upon" the Em-ployer to grant its CETA employees certain bene-fits not normally granted to others considered tem-porary employees.On the whole, the only significant limitations onthe Employer's labor relations established by thetestimony are salary restrictions.6There are somesort of salary restrictions on a total of 345 of theEmployer's 390 employees. However, the nature ofthe restrictions remains unclear. For example, therecord does not indicate whether the salaries of the135 employees whose compensation is set by grantswere set on the basis of proposals by the Employ-er, or whether they were determined solely by thefunding agency. Furthermore, there is no testimonyIt is not shown in the record whether these employees have beenincluded in the stipulated unit.' Thus, testimony fails to establish even the degree of governmentalcontrol over labor relations found in Catholic Bishop of Chicago. .4 Corpo-ration Sole. Department of Federal Programs. 235 NLRB 776 1978) inwhich the Board asserted jurisdiction over a nonprofit publicly fundedcorporation performing scial services. Specificall5.there is no testimonyhere to establish governmental control over the manner in v.hich em-ployees perform their jobs See also Chicago Youth Centers, 235 NRB915 (1978)1 Young Women 's Chrtriamn .4sociation of .otr,opolitan Chicago.235 NLRB 788 (1978); The C(hae Hlouse. Inc 235 NLRB 792 (1978)to indicate whether the salaries that are set bygrants are merely initial salaries, whether discre-tionary raises by the Employer are possible, orwhether salaries are subject to negotiations duringthe terms of grants.In sum, the evidence is insufficient to establishsuch control by city, state, or Federal officials overthe Employer's labor relations as would precludemeaningful collective bargaining between the Em-ployer and a representative of its employees.7Thisis especially true in light of testimony by the Em-ployer's executive director that the Employer hascontrol over disciplinary actions, can control hiringand firing of employees in most instances, can setinitial salaries as well as give raises without ap-proval in the vast majority of cases, and canchange its wage structure within the limitation ofthe area wage surveys it conducts.Accordingly, based on the record before us, wefind that the Employer is able to engage in mean-ingful collective bargaining concerning the termsand conditions of employment of its employees,that it is engaged in commerce within the meaningof the Act, and that it will effectuate the policies ofthe Act to assert jurisdiction in this proceeding.2. American Federation of State, County andMunicipal Employees, Local 2406, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4. The parties have stipulated the job categoriesthat are to be included in the unit which the Unionseeks to represent and have included certain posi-tions held by CETA employees in the unit. How-ever, their stipulation was made subject to theBoard's determination that the CETA employeescovered by the stipulation share a sufficient com-munity of interest to be so included in the unit. Be-cause there is no evidence in this case of factorswhich would support the exclusion of the Employ-er's CETA employees from the bargaining unit, wefind, in accordance with established principles, thatthey are properly included in a unit with other em-ployees. In accordance with the stipulation of the parties,we thus find that the following employees of theEmployer constitute a unit appropriate for the pur-A' L R. B X ustin Deolopmenr Center. Inc. o06 F2d 785. 789 andfn .(7th Cir 19741R,oRsemount Center, 248 NLRB 1322 (1980)COMMUNITY ACTION PROGRAM 87 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose of collective bargaining within the meaning ofSection 9(b) of the Act:9Included: Repro equipment operator, recep-tionist, property and supply clerk, building su-perintendent, courier, bus driver/custodian,carpenter apprentice, parent/organization spe-cialist, special needs advocate, teacher aide,cook, custodian, cook helper, assistant cook,utility driver, kitchen aide, outreach worker,youth employment specialist, youth opportuni-ty specialist, SWAPO Center aide, communityworkers, program aide, prenatal specialist, sitemanagers, family advocate, family counsellors,weatherization coordinators, CETA secretar-ies, Head Start teachers, teachers, secretaries,assistant food service supervisor, nutrition spe-cialist, health and social services specialist,school linkage specialist and resource controlsupervisor, graphic arts specialist, repro equip-ment aide, volunteer services assistant, trans-portation and facilities aide, maintenance andutility aide, community worker, Native-Ameri-can liaison, Mexican-American liaison, carpen-ter trainees, plumber trainee, electrician helper,assessment processor, weatherization crewmember, senior warehouseman, special orderfabricator, insulation team member, ware-houseman, demolition truckdriver, demolitioncrew worker, bid maintenance supervisor, re-source team member, and youth employmentspecialist.9 Testimony of the Employer's executive director indicates that certainemployees of the Employer's subcontractors may have been included inthe stipulated unit. The record does not reveal whether the Employer isa Joint employer of these employees. We therefore find that any such em-ployees should be allowed to vote subject to challenge at the electionherein directed.Excluded: executive director, deputy director,executive secretary, director of administrativeservices, director of human services, directorof planning, director of community services,director of fiscal management, security chief,operations coordinator, administrative man-ager, regional weatherization manager, teacherdirector, training EEO officer, personnel as-sistant, personnel clerks, senior planner, asso-ciate planner, grant specialist, data specialist,assistant planner, CARES senior counsellor,CARES alcoholic counsell, CARES data co-ordinator, accountant, bookkeeper, carpenterforemen, weatherization foreman, demolitioncrew leader, clerk typist, training secretaries,personnel secretary, public information assist-ant, senior accountant, meal project director,assistant meals project director, food servicesupervisor and community services coordina-tor, preventative actions project manager, theSWAPO projects manager, SWAPO Centerdirectors, the area center directors, public in-formation officers, property and purchasing of-ficer, transportation and facility director, dem-olition supervisor, weatherization shop man-ager, insulation team chief, administrative as-sistant to the housing and home repair man-ager, carpenter instructor, supervisor, carpen-ter foreman, CFRP project director, family ad-vocate supervisor, CARES project director,Head Start director, volunteer service officerand curriculum day care specialist, supervisorsand guards as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]